Citation Nr: 0711820	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-42 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had over 20 years of active service at the time 
of his transfer to the Fleet Reserve in October 1988.  He 
died in May 2003.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Manila, the Republic of the Philippines, that denied 
entitlement to service connection for the cause of the 
veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant should further action be required. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  During the pendency of the 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all elements of 
a claim.  Upon a review of the file, it appears that the case 
must be remanded for proper notice to the appellant in 
accordance with these provisions.

The veteran died in May 2003.  The death certificate reveals 
that the immediate cause of death was malignant arrhythmia.  
The intercedent cause was an acute myocardial infarction.  
The underlying cause was listed as coronary artery disease.  
At the time of his death, service connection was not in 
effect for any disability.  

The appellant and her representative contend that the 
veteran's death is in some way related to his exposure to 
asbestos during his many years in the Navy.  The service 
medical records include a copy of a March 1983 record 
indicating that based on a review of a medical surveillance 
questionnaire, it was determined that probable exposure had 
occurred or might be reasonably expected to occur.  The 
veteran's health record jacket was marked "asbestos medical 
surveillance program."  The service medical records include 
the report of separation examination in October 1988 at which 
time clinical evaluation revealed normal lungs and chest and 
a normal heart.  Notation was made that hypertension was to 
be ruled out. Reference was made to several elevated readings 
noted in the records. 

The claims file contains no information about asbestos 
exposure after service.  Information about the veteran's 
asbestos exposure before, during, and after service should be 
developed.  

The appellant and her representative have asked that the case 
be referred to competent medical authority for a medical 
opinion to determine whether the cause of the veteran's death 
is related to the claimed asbestos exposure during service.  

The Board notes that with asbestos-related claims, VA must 
determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21 (d) (1). 

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED for the 
following:  

1.  Provide the appellant with notice and 
assistance that complies with 38 C.F.R. 
§ 3.159 (b) and Dingess v. Nicholson, 19  
Vet. App. 473 (2006).

2.  The RO should contact the appellant 
and obtain the names and addresses and 
dates of treatment of all medical care 
providers, VA and non-VA, that treated 
the veteran for heart and any other 
disorders since his discharge from 
service in 1988.  After she has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest would be records from the Total 
Life Care Medical Center No. 9, Lower 
Kalaklan, Olongapo City, The Philippines, 
pertaining to the records of treatment 
leading up to the veteran's death at that 
facility in May 2003.  All attempts to 
procure records should be documented in 
the file.  If VA cannot obtain records 
identified by the appellant, a notation 
to that effect should be inserted in the 
file.  The appellant and her 
representative are to be notified of all 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.  

3.  After the foregoing has been 
accomplished to the extent possible, VA 
is to obtain a medical opinion as to 
whether the veteran's death was in any 
way related to his claimed exposure to 
asbestos during service.  The claims file 
must be made available to the medical 
professional and the medical opinion 
should indicate that it was reviewed.  An 
opinion should be offered with complete 
rationale as to whether it is less 
likely, as likely, or more likely than 
not, that the claimed exposure to 
asbestos caused, contributed to, or in 
any way accelerated the veteran's death.

4.  When the above development has been 
completed, VA should readjudicate the 
issue on appeal based on a review of all 
pertinent evidence.  If the benefit 
sought is not granted to the appellant's 
satisfaction, VA should issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an opportunity for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



